Citation Nr: 0110411	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an osteotomy and neurectomy of the third metatarsal and 
arthroplasty of the fifth toe of the right foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a matricectomy of the first and fifth toenails and 
arthroplasty of the fifth toe of the left foot, currently 
evaluated as noncompensable.

3.  Entitlement to an increased evaluation for pelvic 
inflammatory disease, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to August 
1987.

This matter is before the Board of Veterans' Appeals on 
appeal from a November 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

The veteran submitted her claims for an increased evaluation 
of the disabilities in concern in May 1999.  She was given VA 
examinations in July 1999.  The Board finds that these 
examinations were inadequate for rating purposes.  Therefore, 
the claims must be remanded for additional development.

The VA examination addressing the veteran's disabilities of 
the left and right feet, which appears to have been conducted 
by a physician's assistant, focused mainly on symptoms 
reported by the veteran.  The examination report contained 
few physical findings.  No x-ray was taken of the left foot, 
and the results of that apparently taken of the right were 
paraphrased by the examiner rather than being set forth in a 
radiologist's report.  The examination report stated 
diagnoses relevant to the disabilities in concern of 
"[p]ost[-]operative change of RT [right] third metatarsal," 
and "S/P [status post] matri[c]ectomy of LT [left] [g]reat 
and [l]ittle toes" and in addition, a diagnosis of "xerosis 
[d]ry [s]kin [b]ilateral feet."  The Board notes that the 
diagnostic code under which each of the veteran's foot 
disabilities currently is rated calls for a determination of 
whether the residuals of a foot injury are moderate (and 
therefore compensable), moderately severe, or severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  
Unfortunately, the diagnoses made on the VA examination do 
not illuminate this question.  They fail to provide an 
adequate basis for rating the disabilities because even 
assuming that the data reported for the examination - - 
consisting almost wholly of the veteran's account of symptoms 
and the examiner's paraphrasing of x-ray findings for the 
right foot and lacking in other physical findings- - 
represented sufficient detail, the weight of expert medical 
analysis has not been brought to bear upon that data.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (The Board may 
not rely on its own unsubstantiated medical judgment in the 
resolution of claims.).  Furthermore, the data reported for 
the examination does not represent sufficient detail for 
rating purposes.  See 38 C.F.R. § 4.2.  Hence it is incumbent 
upon the Board to return the examination report as inadequate 
for rating purposes.  Id.; see also Massey v. Brown, 7 Vet. 
App. 204 (1994) (An examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.).  A new examination is required.

In addition, the radiology report concerning x-rays of the 
veteran's right foot taken in July 1999 in connection with 
the VA examination must be located and associated with the 
claims file.

The diagnostic code under which the veteran's pelvic 
inflammatory disease currently is rated calls for a 
determination of whether the disease has generated symptoms 
that require continuous treatment and if so, whether those 
symptoms are controlled by that treatment.  See 38 C.F.R. 
§ 4.116, Diagnostic Code 7614 (2000).  However, the report of 
the July 1999 VA examination for this disability is deficient 
in the same ways as that concerning the veteran's 
disabilities of the right and left feet.  It focuses on the 
veteran's account of symptoms but contains few physical 
findings and little medical analysis by the examiner.  
Indeed, no diagnosis is stated in the examination report.  In 
this case, such assessments are necessary not only so that 
the severity of the veteran's pelvic inflammatory disease may 
be evaluated but also so that the disease may be defined and 
thereby distinguished for rating purposes from other 
gynecological disorders which it may not comprise.  The 
medical evidence of record shows that the veteran has been 
treated frequently for a variety of gynecological problems, 
most prominently uterine fibroids and infertility, and that 
she has had abnormal Papanicolaou (PAP) smear readings.  
However, the Board cannot determine the relevance of this 
evidence to the rating being appealed absent an expert 
medical definition of the disease at issue.  Hence, a new VA 
examination must be performed.  See 38 C.F.R. § 4.2; Massey.  

In addition, the Board observes that VA outpatient treatment 
records included in the claims file make reference to records 
of gynecological testing and treatment had by the veteran at 
Magee-Women's Hospital in 1999.  While some records from 
Magee-Women's Hospital are contained in the claims file, 
these particular records do not appear there.  On remand of 
the claim, all pertinent records from this facility must be 
obtained.

Under the Veterans Claims Assistance Act of 2000, enacted 
during the pendency of this appeal, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit before adjudicating that claim.  
See Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096 (2000).  The new legislation provides 
that VA must make reasonable efforts to obtain records 
pertinent to a claim, and if the records cannot be secured, 
must so notify the claimant.  Veterans Claims Assistance Act 
of 2000, Pub. L.106-475,
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A).  It also requires VA to provide a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  The Board finds 
that these duties have not been fulfilled in this case.  

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims of entitlement 
to an increased evaluation for her 
disabilities of the right and left feet 
and for pelvic inflammatory disease, to 
include records of testing and treatment 
with Magee-Women's Hospital.  After the 
veteran responds, the RO should attempt 
to secure from treatment sources that she 
has identified copies of all records that 
have not previously been associated with 
the claims file.  In addition, the 
radiology report concerning x-rays of the 
veteran's right foot taken in July 1999 
in connection with the VA examination 
must be located and associated with the 
claims file.  All attempts to obtain this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the records 
named, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  The veteran then should be afforded 
VA orthopedic and gynecological 
examinations to determine the current 
severity of her disabilities of the right 
and left feet and of her pelvic 
inflammatory disease.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies, including 
x-rays, should be accomplished.  For each 
of the disabilities in question, symptoms 
and findings that are pertinent thereto 
should be distinguished from those that 
are not, so that not only the severity 
but also the defining characteristics of 
each disability as manifested by the 
veteran are set forth clearly.  The 
claims file must be made available to and 
reviewed by each examiner prior to the 
requested study, and each examination 
report should reflect that such a review 
was made.  

Based on the examination and study of the 
case, the orthopedist should opine 
whether the right and left foot 
disabilities, respectively, are moderate, 
moderately severe, or severe.

Based on the examination and study of the 
case, the gynecologist should opine 
whether the veteran's pelvic inflammatory 
disease is manifested by symptoms that 
require continuous treatment and if so, 
whether those symptoms are controlled by 
that treatment.  A complete rationale for 
all opinions should be provided.  All 
reports prepared in connection with these 
examinations should be typed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  The RO must 
also review the claims file and ensure 
that all notification and development 
action requested above and required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If not, corrective action should be 
taken.  

5.  The RO should then readjudicate the 
claims.  All diagnostic codes relevant to 
the disabilities in concern should be 
considered, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), as should the 
applicability of 38 C.F.R. §§ 4.40, 4.45 
(2000) to the foot disabilities.  See 
Deluca v. Brown, 8 Vet.App. 202 (1995).  
If any benefit being sought on appeal 
remains denied, the RO should provide the 
veteran and her representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.


By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


